 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     FIRST AMENDMENT (this “Amendment”), dated as of May 8, 2006 (the “Effective
Date”), to the Credit Agreement, dated as of May 11, 2005 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”), among BOIS
D’ARC ENERGY, INC., a Nevada corporation (“Borrower”), the banks and other
financial institutions from time to time parties thereto (the “Lenders”), CALYON
NEW YORK BRANCH, as syndication agent (in such capacity, the “Syndication
Agent”), THE BANK OF NOVA SCOTIA, as administrative agent (in such capacity, the
“Administrative Agent”), and AMSOUTH BANK, as documentation agent (in such
capacity, the “Documentation Agent”).
W I T N E S S E T H :
     WHEREAS, Borrower, the Lenders, the Syndication Agent, the Administrative
Agent and the Documentation Agent are parties to the Credit Agreement; and
     WHEREAS, Borrower has requested to increase the Borrowing Base from
$100,000,000 to $150,000,000 in accordance with Section 2.8 of the Credit
Agreement, and the Lenders and the Administrative Agent are agreeable to such
request upon the terms and subject to the conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined.
     2. Determination of the Borrowing Base. In accordance with the procedure
set forth in Section 2.8 of the Credit Agreement, the Borrowing Base is
increased from $100,000,000 to $150,000,000, such increase to be effective as of
the Closing Date (as defined below).
     3. Amendment to Schedule 2.1 (Commitments and Percentage Shares).
Schedule 2.1 of the Credit Agreement is hereby amended by deleting it and
substituting it with the new Schedule 2.1 attached to this Amendment as
Exhibit A.
     4. Amendment to Schedule 10.2 (Eurodollar and Domestic Lending Offices,
Addresses for Notices). Schedule 10.2 of the Credit Agreement is hereby amended
by deleting it and substituting it with the new Schedule 10.2 attached to this
Amendment as Exhibit B.
     5. Conditions to Effectiveness. This Amendment shall become effective as of
the date (the “Closing Date”) on which the following conditions precedent shall
be deemed satisfied in the sole discretion of the Lenders and the Administrative
Agent, provided that such conditions precedent shall be satisfied by no later
than May 31, 2006:

 



--------------------------------------------------------------------------------



 



     (a) The Administrative Agent shall have received the following, each of
which shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) executed counterparts of this Amendment;
     (ii) Pledged Notes executed by each of the Loan Parties and payable to the
Borrower, each in an aggregate principal amount equal to the Maximum Loan
Amount, pledged to the Administrative Agent for the benefit of the Lenders and
the Issuing Bank, together with transfer powers or instruments executed in blank
for each such certificate, interest or security;
     (iii) Notes executed by the Borrower in favor of each Lender, each in an
aggregate principal amount equal to such Lender’s Percentage Share of the
Maximum Loan Amount;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require to establish the identities of and
verify the authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Amendment and the other
Loan Documents to which such Loan Party is a party;
     (v) such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, including certified copies
of each Loan Party’s Organization Documents, certificates of good standing
and/or qualification to engage in business and tax clearance certificates;
     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying that (A) the conditions specified in Section 5 of this Amendment have
been satisfied, (B) no change, event or circumstance has occurred or exists
(individually or in the aggregate) since December 31, 2005 that has or could be
reasonably expected to have a Material Adverse Effect, (C) no change, event or
circumstance

2



--------------------------------------------------------------------------------



 



has occurred in the properties described in the latest Engineering Report dated
December 31, 2005 delivered pursuant to Section 6.2(g) of the Credit Agreement
has or could be reasonably expected to have a Material Adverse Effect, (D) there
shall exist no action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
(x) would reasonably be expected to have a Material Adverse Effect or
(y) restrains, prevents or imposes or can reasonably be expected to impose
materially adverse conditions upon the Credit Agreement, this Amendment or the
transactions contemplated by the Credit Agreement or by this Amendment and (E)
the Borrower and its Subsidiaries shall not have any Indebtedness or Liens on
the Closing Date other than permitted under the Credit Agreement;
     (vii) an opinion of counsel to each Loan Party substantially in the form of
Exhibit F-1, and F-2 to the Credit Agreement covering the transactions
contemplated by this Amendment;
     (viii) a certificate of insurance of the Borrower and its Subsidiaries
evidencing that the Borrower and its Subsidiaries are carrying insurance in
accordance with Section 6.7 of the Credit Agreement and that such insurance is
in full force and effect;
     (ix) copies of lien search reports in the Offices of the Secretary of State
of the States of Texas and Nevada and such other jurisdictions as the
Administrative Agent may reasonably request, listing all effective financing
statements that name any of the Borrower or the Guarantors as debtor and showing
no Liens other than the Liens permitted under Section 7.1 of the Credit
Agreement; and any other documents or instruments as may be necessary or
desirable (in the opinion of the Administrative Agent) to perfect the
Administrative Agent’s interest in the Collateral;
     (x) a certificate of the chief financial officer of the Borrower, stating
that (A) the Borrower is solvent and (B) the Loan Parties, taken as a whole, are
solvent, in each case, after giving effect to Loans and Letters of Credit, the
transactions contemplated by this Amendment and the payment of all estimated
legal, accounting and other fees related hereto and thereto;
     (xi) evidence that each of the Borrower and its Subsidiaries shall have
received all consents and authorizations required pursuant to any material
contractual obligation with any other Person and shall have obtained all
permits, licenses and other approvals of, and effected all notices to and
filings with, any Governmental Authority, in each case, as may be necessary to
allow each of the Borrower and its Subsidiaries lawfully (A) to execute, deliver
and perform, in all material respects, their respective obligations under the
Loan

3



--------------------------------------------------------------------------------



 



Documents and the related documents to which each of them, respectively, is, or
shall be, a party and each other agreement or instrument to be executed and
delivered by each of them, respectively, pursuant thereto or in connection
therewith and (B) to create and perfect the Liens on the Collateral to be owned
by each of them in the manner and for the purpose contemplated by the Loan
Documents, and all such matters are in full force and effect; and
     (xii) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the Issuing Bank or the Majority Lenders reasonably
may require.
     (b) All fees required to be paid on or before the Closing Date pursuant to
any of the Loan Documents, including any fees required to be paid in connection
with issuance of commitment letters by Lenders with respect to the transactions
contemplated under this Amendment, shall have been paid.
     (c) Unless waived by the Administrative Agent, the Borrower shall have paid
all costs and expenses payable to the Administrative Agent pursuant to
Section 10.4 of the Credit Agreement to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of costs and expenses as shall
constitute the Administrative Agent’s reasonable estimate of the costs and
expenses described in Section 10.4 of the Credit Agreement incurred or to be
incurred by it through the closing proceedings in connection with this Amendment
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).
     (d) There shall exist no pending or threatened litigation, proceedings or
investigations which could reasonably be expected to have a material adverse
effect on the financial condition, operations, assets, business, properties or
prospects of the Borrower or any of its Subsidiaries or the transactions
contemplated hereby.
     (e) The Administrative Agent and Lenders shall have completed review of the
latest Engineering Report submitted in accordance with Section 6.2(g) of the
Credit Agreement and determined that the form, substance and content thereof are
satisfactory.
     (f) The representations and warranties of the Borrower contained in
Section 7 of this Amendment, Article V of the Credit Agreement, and in any
document furnished at any time under or in connection herewith, shall be true
and correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date.
     (g) No Default or Event of Default shall exist, or would result from the
transactions contemplated by this Amendment.

4



--------------------------------------------------------------------------------



 



     (h) All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with this Amendment shall be in form and
substance reasonably satisfactory to the Administrative Agent.
6. Reference to and Effect on the Loan Documents; Limited Effect
. On and after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provisions of any of the Loan
Documents. Except as expressly amended herein, all of the provisions and
covenants of the Credit Agreement and the other Loan Documents are and shall
continue to remain in full force and effect in accordance with the terms thereof
and are hereby in all respects ratified and confirmed.
7. Representations and Warranties. Each of the Borrower and the other Loan
Parties represents and warrants to the Administrative Agent and Lenders as
follows:
     (a) all representations and warranties set forth in the Credit Agreement
and the other Loan Documents are true and correct in all material respects with
the same effect as though such representations and warranties have been made on
and as of the date hereof, except to the extent that any such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date;
     (b) no Default or Event of Default has occurred and is continuing on the
date hereof;
     (c) since December 31, 2005, there has been no change, event or occurrence
(individually or in the aggregate) that has had or could reasonably be expected
to have a Material Adverse Effect;
     (d) each Loan Party has the power and authority to make, deliver and
perform this Amendment and has taken any and all necessary action to authorize
the execution, delivery and performance of this Amendment and no consent or
authorization of, or filing with, any Person (including, without limitation, any
governmental authority), is required in connection with the execution, delivery
or performance by the Loan Parties, or the validity or enforceability against
the Loan Parties, of this Amendment, other than such consents, authorizations or
filings which have been made or obtained;

5



--------------------------------------------------------------------------------



 



     (e) this Amendment has been duly executed and delivered by the Loan Parties
and this Amendment constitutes the legal, valid and binding obligation of the
Loan Parties, enforceable against the Borrower in accordance with its terms;
     (f) none of Borrower or its Subsidiaries has made or permitted to exist any
Dispositions or Lien on all Properties purported to be included in the Borrowing
Base since the delivery of the evidence of such person’s title to such
properties delivered pursuant to Section 4.1(a)(vii) other than permitted under
the Credit Agreement;
     (g) on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each
Security Document has been duly executed and delivered on behalf of such Loan
Party that is a party thereto and is the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with its
terms and secures the obligations and liabilities of the Borrower and the other
Loan Parties to the Lenders pursuant to the Credit Agreement, the Note,
including extensions of credit up to an aggregate principal amount not to exceed
$175,000,000, and the other Loan Documents, as amended by this Amendment;
     (h) on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each of
the Mortgage and the Subordinate Mortgage complies with all applicable recording
and filing laws of the States of Louisiana and Texas, and creates, under the
laws of the States of Louisiana and Texas, a legally valid perfected mortgage
lien in favor of the Administrative Agent for the benefit of the Lenders, in the
case of the Mortgage, or Bois d’Arc Energy, Inc., in the case of the Subordinate
Mortgage, on all right, title and interest of Bois d’Arc Energy, L.P. in and to
the Mortgaged Property (as defined therein), including all property purported to
be included in the Borrowing Base, to secure the obligations and liabilities of
the Borrower to the Lenders pursuant to the Credit Agreement, the Note,
including extensions of credit up to an aggregate principal amount not to exceed
$175,000,000, and the other Loan Documents, as amended by this Amendment; and
     (i) the increases in the Commitments contemplated by this Amendment and any
additional increases in such Commitments that shall be approved subject to and
in accordance with the terms of the Credit Agreement, up to an aggregate
principal amount of $350,000,000 outstanding at any time, are reasonably within
the contemplation of the parties at the time of the execution and delivery of
the Mortgage, the increases in the Pledged Notes contemplated by this Amendment
and any additional increases in such Pledged Notes that shall be approved
subject to and in accordance with the terms of the Credit Agreement, up to an
aggregate principal amount of $350,000,000 outstanding at any time, are
reasonably within the contemplation of the parties at the time of the execution
and delivery of the Subordinate Mortgage.

6



--------------------------------------------------------------------------------



 



     8. Liens and Security Interests
. Borrower and each Guarantor, as of the Effective Date and after giving effect
to the amendments contained herein, hereby ratify and confirm all Liens and
security interests granted by Borrower and each Guarantor to Lenders to secure
Borrower’s prompt payment and performance of all obligations of Borrower arising
under the Loan Documents, including each Note and Guarantee. Borrower hereby
agrees that the Pledged Notes delivered pursuant to Section 5(a)(ii) constitute
Collateral (as defined in the Pledge Agreement executed and delivered by the
Borrower) and that Attachment 1 to such Pledge Agreement is hereby amended to
include such Pledged Notes.
     9. New Lenders. From and after the Effective Date, each undersigned Lender
who was not a party to the Credit Agreement as of the date thereof (the “New
Lenders”) shall be a party under the Credit Agreement after giving effect to
this Amendment and will have all the rights and obligations of a Lender for all
purposes under the Loan Documents and be bound by the provisions thereof. Each
New Lender represents and warrants to the Administrative Agent (for itself only)
that:
     (a) under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
such New Lender hereunder or under any Loan Document, and unless otherwise
indicated in the space opposite such New Lender’s signature below, no tax forms
described in Section 3.8 of the Credit Agreement are required to be delivered by
such New Lender; and
     (b) such New Lender has received a copy of the Credit Agreement, together
with copies of the most recent financial statements of the Borrower delivered
pursuant thereto, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment. Such New Lender has independently and without reliance upon the
Administrative Agent and based on such information as such New Lender has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment. Such New Lender will, independently and without reliance upon the
Administrative Agent or any Lender, and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.
     Each New Lender appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto.

7



--------------------------------------------------------------------------------



 



     10. Counterparts
. This Amendment may be executed by one or more of the parties hereto in any
number of separate counterparts (which may include counterparts delivered by
facsimile transmission) and all of said counterparts taken together shall be
deemed to constitute one and the same instrument. Any executed counterpart
delivered by facsimile transmission shall be effective as an original for all
purposes hereof. The execution and delivery of this Amendment by any Lender
shall be binding upon each of its successors and assigns (including transferees
or Participants of its Commitments and Loans in whole or in part prior to
effectiveness hereof) and binding in respect of all of its Commitments and
Loans, including any acquired subsequent to its execution and delivery hereof
and prior to the effectiveness hereof.
     11. GOVERNING LAW.
     (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW).
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING
IN HOUSTON, TEXAS OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

8



--------------------------------------------------------------------------------



 



     12. Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
     13. ENTIRE AGREEMENT. The Credit Agreement, as amended by this Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. THE CREDIT
AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

9



--------------------------------------------------------------------------------



 



Signature Page
First Amendment to Bois D’Arc Credit Agreement
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their duly authorized officers as of the date first
written above.

                  BOIS D’ARC ENERGY, INC.
 
                By:   /s/ ROLAND O. BURNS          
 
      Name:   Roland O. Burns
 
      Title:   Senior Vice President, Chief Financial Officer and Secretary
 
                THE BANK OF NOVA SCOTIA, as Administrative Agent, Lead Arranger
and Lender
 
                By:   /s/ V. G. GIBSON          
 
      Name:   V. Gibson
 
      Title:   Assistant Agent
 
                AMSOUTH BANK, as     Documentation Agent and Lender
 
                By:   /s/ WILLIAM A. PHILLIPP          
 
      Name:   William A. Phillipp
 
      Title:   Vice-President
 
                UNION BANK OF CALIFORNIA, N.A., as     Lender
 
                By:   /s/ SEAN MURPHY          
 
      Name:   Sean Murphy
 
      Title:   Vice-President
 
                HARRIS NESBITT FINANCING, INC., as     Lender
 
                By:   /s/ MARY LOU ALLEN          
 
      Name:   Mary Lou Allen
 
      Title:   Vice-President

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH, as     Syndication Agent and Lender
 
                By:   /s/ DENNIS PETITO          
 
      Name:   Dennis Petito
 
      Title:   Director
 
                By:   /s/ MICHAEL WILLIS          
 
      Name:   Michael Willis
 
      Title:   Vice-President
 
                BANK OF AMERICA, N.A., as Lender
 
                By:   /s/ JEFFREY H. RATHKAMP          
 
      Name:   Jeffrey H. Rathkamp
 
      Title:   Director
 
                NATEXIS BANQUES POPULAIRES, as Lender
 
                By:   /s/ DONOVAN C. BROUSSARD          
 
      Name:   Donovan C. Broussard
 
      Title:   Vice-President & Group Manager
 
                By:   /s/ LOUIS P. LAVILLE, III          
 
      Name:   Louis P. LaVille, III
 
      Title:   Vice-President & Group Manager
 
                COMERICA BANK, as Lender
 
                By:   /s/ PETER L. SEFZIK          
 
      Name:   Peter L. Sefzik
 
      Title:   Vice-President

 